Name: Commission Regulation (EC) NoÃ 973/2008 of 2Ã October 2008 amending Council Regulation (EC) NoÃ 872/2004 concerning further restrictive measures in relation to Liberia
 Type: Regulation
 Subject Matter: international affairs;  civil law;  Africa;  economic conditions
 Date Published: nan

 4.10.2008 EN Official Journal of the European Union L 265/8 COMMISSION REGULATION (EC) No 973/2008 of 2 October 2008 amending Council Regulation (EC) No 872/2004 concerning further restrictive measures in relation to Liberia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 872/2004 concerning further restrictive measures in relation to Liberia, (1) and in particular Article 11(a) thereof, Whereas: (1) Annex I to Regulation (EC) No 872/2004 lists the natural and legal persons, bodies and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 21 May, 17 July and on 10 September 2008, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 872/2004 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 October 2008. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 162, 30.4.2004, p. 32. ANNEX Annex I to Council Regulation (EC) No 872/2004 is amended as follows: (1) The following natural person shall be removed: M. Moussa Cisse (alias Mamadee Kamara). Date of birth: (a) 24.12.1946, (b) 14.12.1957, (c) 26.6.1944, (d) 26.7.1946, (e) 24.12.1944. Passports: (a) Liberian diplomatic passport: D/001548-99; (b) Liberian ordinary passport 0058070 (valid 10.1.2000 to 9.1.2005; name: Mamadee Kamara, date of birth: 26.7.1946, place of birth: Gbarnga, Bound County); (c) Liberian diplomatic passport 001546 (valid 1.8.1999 to 30.8.2001, date of birth: 24.12.1944, place of birth: Ganta, Nimba County); (d) Liberian diplomatic passport D/000953-98. Other information: former Chief of Presidential Protocol. Chairman of Mohammad Group of companies. (2) The entry Edwin M., Jr. Snowe. Nationality: Liberian. Passport number: OR/0056672-01. Other information: Managing Director of the Liberian Petroleum and Refining Corporation (LPRC) shall be replaced by the following: Edwin M., Snowe jr. Nationality: Liberian. Passport number: (a) OR/0056672-01, (b) D/005072. Other information: Managing Director of the Liberian Petroleum and Refining Corporation (LPRC). (3) The entry Jewell Howard Taylor (alias Howard Taylor). Date of birth: 17.1.1963. Liberian diplomatic passport: D/003835-04 (valid 4.6.2004 to 3.6.2006). Other information: wife of former President Charles Taylor shall be replaced by the following: Jewell Howard Taylor (alias Howard Taylor). Date of birth: 17.1.1963. Liberian diplomatic passport: (a) D/003835-04 (valid 4.6.2004 to 3.6.2006), (b) D/00536307. Other information: Wife of former President Charles Taylor.